EXHIBIT 10.3

LCOS SUPPLY AGREEMENT
 
("Agreement")
 
Dated as of: July 1, 2004 (the "Effective Date")
 
THE SELLER:  SPATIALIGHT, INC., a New York corporation
                                        (hereinafter referred to as
"SpatiaLight")
 
                                        Address: 5 Hamilton Landing, Suite 100,
Novato, CA 94949, U.S.A.
                                        Tel: (415) 883-1693      Fax: (415)
883-3363
 
THE PURCHASER:     LG ELECTRONICS INC., an enterprise of the Republic of Korea
(hereinafter referred to as "LGE")
 
                                        Address: 20 Youido-Dong Yeongdeungpo-Gu,
Seoul, Republic of Korea
                                        Tel: 82-2-3777-1114     Fax:
82-2-3777-5150
 
WHEREAS, SpatiaLight is the creator, developer and manufacturer and the owner of
all right, title and interest in and to SpatiaLight’s active matrix liquid
crystal on silicon (“LCoS”) microdisplay device having an active matrix of 1920
pixels by 1080 pixels ("LCoS Chip"), and when three (3) LCoS Chips are fitted
onto a light engine, they may be used in display application products such as
high definition televisions and home screen projection systems.
 
WHEREAS, LGE is a leading Korean electronics manufacturer that intends to enter
the global market for LCoS televisions (“LCoS Televisions”) using SpatiaLight
LCoS Sets (as hereinafter defined) fitted onto a light engine of LGE’s design
and manufacture (“LG Light Engine”).
 
WHEREAS, SpatiaLight specially developed its LCoS Sets for use in LGE’s LCoS
televisions (16 by 9 aspect ratio) pursuant to a Memorandum of Understanding
entered into on May 12, 2003, between the parties hereto, providing for the
parties to work jointly in developing the LCoS Sets.
 
WHEREAS, LGE and SpatiaLight entered into a mutual Non-Disclosure Agreement
dated May 12, 2003 (“Non-Disclosure Agreement”) and the parties agree to
continue to be fully bound by the terms and conditions set forth in that
Non-Disclosure Agreement.
 
WHEREAS, LGE desires to purchase LCoS Sets from SpatiaLight pursuant to and
subject to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
1.             REPRESENTATIONS
 
Each of SpatiaLight and LGE hereby warrants and represents to the other as
follows:


1.1.  That it is a legal person validly existing in its jurisdiction of
establishment; and
 

[***] -- Confidential portion omitted and filed separately with SEC.

--------------------------------------------------------------------------------


 
1.2.  That it has the full power and authority to enter into this Agreement and
perform its contractual obligations; that its representative who is signing this
Agreement has been duly authorized to do so pursuant to a valid power of
attorney, board of directors' resolution or other valid corporate action
effecting the same.
 
2.             PRODUCT PURCHASES
 
LGE agrees to purchase from SpatiaLight, in accordance with the prices,
quantities, dates and other terms and conditions set forth herein, sets of three
(3) SpatiaLight LCoS Chips combined with necessary SpatiaLight Analog ASICs and
a Flex and Mount Set (as hereinafter defined), which form a SpatiaLight LCoS Set
("LCoS Set").
 
3.            DELIVERY DATES OF PRODUCTS
 
3.1.  Initial Deliveries
 
SpatiaLight shall deliver a total of one hundred twenty (120) sets of three (3)
trial production LCoS Chips (which shall not include a SpatiaLight Analog ASIC)
(the “Qualification Sets”) to LGE by September 30, 2004 (the "Qualification
Date") and one hundred (100) sets of three (3) trial production LCoS Chips
(which shall include a SpatiaLight Analog ASIC) (“Pre-Production Sets”) by
November 30, 2004, according to the following delivery schedule; provided,
however, that either party may, in its sole discretion, elect to change any or
all of the delivery dates set forth in this Section 3.1 by not greater than
thirty (30) days sooner or later than such delivery dates as set forth in this
Section 3.1.
 
Month
Quantity
July 2004
20 Qualification Sets
September 2004
100 Qualification Sets
November 2004
100 Pre-Production Sets



3.2.  Subsequent Deliveries of LCoS Sets
 
Subsequent deliveries of SpatiaLight LCoS Sets shall be made in accordance with
the rolling commitment schedule set forth in Section 6 of this Agreement for
each month of January 2005 through December 2006.
 
3.3.  Trial Light Engine Deliveries
 
LGE shall deliver to SpatiaLight twenty-five (25) trial Fitted LGE Light Engines
(as hereinafter defined) in November 2004. The LCoS Sets to be incorporated into
such trial Fitted LGE Light Engines shall be delivered by SpatiaLight to LGE in
October 2004 and shall be in addition to the Qualification Sets and
Pre-Production Sets. The purchase price for each trial Fitted LGE Light Engine
shall be determined by the parties at a later date; provided, however, that such
purchase price shall not exceed [***] (not including the cost of the LCoS Sets).
It is hereby agreed that such twenty-five (25) trial Fitted LGE Light Engines
are pre-production products and therefore may not meet the exact technical
specifications that SpatiaLight would require for commercial sale products.
 
-2-
 

[***] -- Confidential portion omitted and filed separately with SEC.

--------------------------------------------------------------------------------


 
4.            TERM
 
The term of this Agreement shall commence on the Effective Date and terminate on
December 31, 2006, subject to LGE’s right to cancel set forth in Section 5
hereof and subject further to early termination by mutual written consent and
agreement as set forth in Section 11.1 hereof.
 
5.            QUALIFICATION AND RIGHT OF CANCELLATION 
 
5.1.   LGE’s obligations to purchase LCoS Sets under this Agreement shall be
expressly conditioned upon the Qualification Sets meeting LGE’s Final
Specifications set forth in Exhibit 1 hereto. LGE shall have until October 31,
2004 (the “Determination Date”; and the Effective Date through the Determination
Date, the “Qualification Period”) to perform final qualification tests on the
Qualification Sets. In the event that the Qualification Sets meet the Final
Specifications, LGE shall give written notice thereof to SpatiaLight and LGE
shall be required to purchase from SpatiaLight the LCoS Sets in accordance with
all of the provisions of this Agreement. In the event that the Qualification
Sets do not meet the agreed upon Final Specifications, LGE may cancel this
Agreement by providing written notice to SpatiaLight not later than October 31,
2004 ("Notice of Cancellation"). If LGE does not provide a Notice of
Cancellation, the Qualification Sets shall be considered to meet the Final
Specifications and LGE shall be required to purchase and SpatiaLight shall be
required to sell the LCoS Sets in accordance with all of the provisions of this
Agreement. SpatiaLight and LGE agree to work together to the extent necessary
during the Qualification Period to assure that the Qualification Sets meet LGE’s
Final Specifications. LGE may elect, in its sole discretion, to change the
Determination Date by not greater than thirty (30) days sooner or later than the
Determination Date set forth in this Section 5.1.
 
5.2.  LGE shall remain fully responsible for all of its obligations to
SpatiaLight under this Agreement through the end of the Qualification Period
regardless of whether it gives Notice of Cancellation.
 
6.            CONTRACTUAL OBLIGATIONS
 
Following the Qualification Period and in the event that there is no Notice of
Cancellation, LGE hereby covenants and agrees to purchase SpatiaLight LCoS Sets
pursuant to this Agreement as follows:
 
6.1.  From January 2005 through June 2005, LGE shall purchase SpatiaLight LCoS
Sets according to the following schedule (the “Commitment Schedule”), and such
Commitment Schedule shall be updated for each of the months of July 2005 through
December 2006 according to the terms and conditions of Section 6.3 and Section
6.4 (if applicable) below:
 
Month
Minimum Monthly
Commitment
(Quantity of LCoS Sets)
 
Price Per LCoS Set
(United States Dollars)
Monthly Purchase Price Commitment
(United States Dollars)
    January 2005
2,000
[***]
[***]
February 2005
2,000
[***]
[***]
March 2005
2,000
[***]
[***]
April 2005
5,000
[***]
[***]
May 2005
5,000
[***]
[***]
June 2005
5,000
[***]
[***]

 
-3-

[***] -- Confidential portion omitted and filed separately with SEC.

--------------------------------------------------------------------------------


 
6.2.  From July 2005 through December 2005, LGE forecasts that it will purchase
SpatiaLight LCoS Sets at the agreed upon purchase price and quantities set forth
in the following schedule (the “Forecast Schedule”). LGE is not bound to
purchase and SpatiaLight is not bound to sell the quantities of LCoS Sets set
forth in the Forecast Schedule:
 
Month
Monthly Forecast
(Quantity of LCoS Sets)
Price Per LCoS Set
(United States Dollars)
Monthly Forecast Purchase Price
(United States Dollars)
July 2005
10,000
[***]
[***]
August 2005
10,000
[***]
[***]
September 2005
10,000
[***]
[***]
October 2005
10,000
[***]
[***]
November 2005
10,000
[***]
[***]
December 2005
10,000
[***]
[***]



 
6.3.  Commencing on January 1, 2005, on the first day of each month of delivery
set forth in this Section 6, LGE shall be required to update the Commitment
Schedule for the calendar month six months in advance of such month and LGE
shall be required to update the non-binding Forecast Schedule for the calendar
month twelve months in advance of such month (i.e., on January 1, 2005, LGE
shall provide its monthly LCoS Set quantity commitment for July 2005 and shall
provide its monthly non-binding demand forecast for January 2006). All such
updated commitments required under this Section 6.3 shall be fully binding upon
LGE. All updated commitments required under this Section 6.3 and Section 6.4 (if
applicable) hereof shall be sent by LGE to SpatiaLight via facsimile or email.
 
6.4.  Commencing on June 20, 2005, the parties shall use their mutual best
efforts and cooperation to negotiate and agree upon the purchase prices of the
LCoS Sets scheduled for delivery pursuant to this Agreement between January 2006
and December 2006. In the event that the parties shall not have agreed in
writing with respect to the second delivery year purchase prices for LCoS Sets
by September 20, 2005, by the terms of this Agreement the terms and conditions
of Section 11 hereof shall then take effect. In such event, commencing on
October 1, 2005, on the first day of each month of delivery set forth in this
Section 6, LGE shall continue to be required to update the Commitment Schedule
for the calendar month six (6) months in advance of such month (i.e., on October
1, 2005, LGE shall provide its monthly LCoS Set quantity commitment for April
2006); provided, that LGE’s commitment for each such delivery month shall be in
accordance with the terms and conditions of Section 11 and the other terms and
conditions of this Agreement. All such updated commitments required under this
Section 6.4 shall be fully binding upon LGE.
 
-4-

[***] -- Confidential portion omitted and filed separately with SEC.

--------------------------------------------------------------------------------


 
7.            PRICE PER SPATIALIGHT LCOS SET
 
7.1.  LGE agrees to pay SpatiaLight the purchase price of $[***] for each
Qualification Set and Pre-Production Set sold prior to LGE commencing to
manufacture LCoS Televisions for the quantities as set forth in Section 3.1
hereof.
 
7.2.  Following the Qualification Period, for the months of January 2005 to June
2005, LGE agrees to purchase and SpatiaLight agrees to sell LCoS Sets for
manufacturing LCoS Televisions at the purchase prices set forth in Section 6.1
hereof.
 
7.3.  For the months of July 2005 to December 2005, LGE agrees to purchase and
SpatiaLight agrees to sell LCoS Sets for manufacturing LCoS Televisions at the
purchase price set forth in Section 6.2 hereof; provided, however, it is
expressly agreed that in the event that LGE purchases a quantity of LCoS Sets
that is less than its monthly forecast for any of such months, then the purchase
price of $[***] per LCoS Set shall apply to a monthly order of up to 3,999 LCoS
Sets and the purchase price of $[***] per LCoS Set shall apply to a monthly
order of between 4,000 and 9,999 LCoS Sets in such months.
 
7.4.  The purchase prices of the LCoS Sets scheduled for delivery pursuant to
this Agreement for the months of January 2006 through December 2006 shall be
determined in accordance with Section 6.4 and Section 11 of this Agreement.
 
8.            PURCHASE ORDERS
 
8.1.  Within two weeks following the Effective Date, LGE shall issue a purchase
order (the “Qualification Purchase Order”) to SpatiaLight for LGE’s purchase and
SpatiaLight’s sale of the Qualification Sets and Pre-Production Sets.
 
8.2.  In the event that LGE does not provide Notice of Cancellation pursuant to
Section 5.1 hereof, LGE shall issue, no later than December 15, 2004, a purchase
order (the “Rolling Purchase Order”; and together with the Qualification
Purchase Order, the “Purchase Orders”) to SpatiaLight for LGE's purchase and
SpatiaLight’s sale of the entire quantity of LCoS Sets set forth in Section 6.1
hereof.
 
8.3.  Commencing on January 15, 2005, on the fifteenth (15th) day of each month
of delivery set forth in this Agreement, LGE shall be required to reissue the
Rolling Purchase Order to reflect LGE’s additional commitment made pursuant to
and in accordance with Section 6.3 and Section 6.4 (if applicable) hereof.
 
8.4.  The parties shall use their mutual best efforts to negotiate and agree
upon the terms and conditions of the Purchase Orders. Such terms and conditions
shall include, without limitation, terms and means of payment, packing, shipping
terms, insurance, taxes, destination and inspection.
 
9.            ADDITIONAL LIGHT ENGINES
 
The parties acknowledge and agree that the right of SpatiaLight to purchase
Fitted LGE Light Engines (as defined below) from LGE set forth in this Section 9
constitutes a consideration for the agreed upon purchase prices set forth in
Section 6 hereof.
 
-5-

[***] -- Confidential portion omitted and filed separately with SEC.

--------------------------------------------------------------------------------


 
9.1.  The parties hereby acknowledge and agree that SpatiaLight desires to
purchase from LGE quantities of LGE Light Engines fitted with sets of three (3)
SpatiaLight LCoS Chips (may be LCoS Chips with active matrix of 1920 pixels by
1080 pixels or 1280 pixels by 720 pixels, at SpatiaLight’s sole discretion) and
a UHP lamp and ballast (“Fitted LGE Light Engines”) for the purpose of sale of
such product to other customers and potential customers of SpatiaLight in only
the following territories: China, Taiwan and Hong Kong. The parties covenant and
agree to provide LGE’s current bill of materials cost for producing one (1)
Fitted LGE Light Engine (the “Fitted Engine BOM Cost”) and SpatiaLight’s current
bill of materials cost for producing one (1) LCoS Set (the “LCoS Set BOM Cost”)
to the other party on December 1, 2004; provided, however, that the Fitted
Engine BOM Cost does not include the cost of the LCoS Set incorporated into such
Fitted LGE Light Engine.
 
9.2.  LGE hereby covenants and agrees to sell a maximum of 5,000 Fitted LGE
Light Engines to SpatiaLight during each month in 2005 and a minimum of 10,000
Fitted LGE Light Engines to SpatiaLight during each month in 2006, provided,
however, that the parties shall not have any rights or obligations under this
Section 9 in the event that LGE gives Notice of Cancellation. It is expressly
agreed and understood that SpatiaLight is under no immediate obligation and is
not immediately committed in any way to acquire any Fitted LGE Light Engines
(other than the trial Fitted LGE Light Engines) from LGE throughout the term of
this Agreement; provided, however, that SpatiaLight shall be required, no later
than December 1, 2004, to provide LGE with a six (6) month rolling commitment
schedule and twelve (12) month rolling forecast schedule for Fitted LGE Light
Engines. Such rolling commitment and forecast shall commence in January 2005 and
shall be thereafter updated by SpatiaLight on a monthly basis throughout the
term of this Agreement and shall be fully binding upon the parties hereto.
 
9.3.  LGE agrees to sell all of such Fitted LGE Light Engines to SpatiaLight at
a purchase price not greater than the same percentage in excess of the Fitted
Engine BOM Cost as the percentage in excess of the LCoS Set BOM Cost that
SpatiaLight sells LCoS Sets to LGE under this Agreement. The parties acknowledge
and agree that the bill of materials cost may change over time, and therefore
agree to review and reset the bill of materials costs of the Fitted LGE Light
Engines and the LCoS Sets in light of then prevailing market conditions on each
six (6) month anniversary date of the Effective Date throughout the term of this
Agreement.
 
10.          EXCLUSIVITY
 
10.1.  The parties covenant and agree that LGE shall have the exclusive right in
the Republic of Korea to purchase SpatiaLight LCoS Sets (applies only to
SpatiaLight LCoS Chips with active matrix of 1920 pixels by 1080 pixels)
commencing on the Effective Date and terminating on June 30, 2005 (“LGE’s Right
of Exclusivity”), unless extended pursuant to the provisions of Section 10.2
hereof.
 
10.2.  In the event that LGE fulfills its commitment to purchase an aggregate of
21,000 LCoS Sets during the first six months of delivery as set forth in Section
6 hereof, then LGE’s Right of Exclusivity shall be extended through December 31,
2005. In the event that LGE’s aggregate commitment to purchase LCoS Sets for the
months of July 2005 to December 2005 is equal to or greater than its aggregate
monthly forecast for such months (60,000 LCoS Sets) and in the further event
that LGE fulfills its commitment for such months, then LGE’s Right of
Exclusivity shall be extended through June 30, 2006. In the event that LGE’s
aggregate commitment to purchase LCoS Sets for the months of January 2006 to
June 2006 is equal to or greater than its aggregate monthly forecast for such
months, as will be provided pursuant to Section 6.3 hereof, and in the further
event that LGE fulfills its commitment for such months, then LGE’s Right of
Exclusivity shall be extended through December 31, 2006.
 
-6-

[***] -- Confidential portion omitted and filed separately with SEC.

--------------------------------------------------------------------------------


 
10.3.  The parties covenant and agree that SpatiaLight shall be the exclusive
provider of LCoS products, limited to a three (3) panel type, to LGE throughout
the entire term of this Agreement (“SpatiaLight Exclusivity”); provided,
however, that in the event that LGE’s Right of Exclusivity shall terminate
during the term of this Agreement, the terms of Section 10.4 shall then take
effect; provided, further, however, that in the event that the parties shall not
have agreed in writing with respect to the second delivery year purchase prices
for LCoS Sets by September 20, 2005 pursuant to the terms and conditions of
Section 6.4 hereof, then the terms and conditions of Section 11 shall supercede
the terms and conditions of this Section 10 only with respect to the delivery
months of January 2006 through December 2006.
 
10.4.  In the event that LGE’s Right of Exclusivity shall terminate during the
term of this Agreement pursuant to the terms of this Section 10, SpatiaLight
shall then have the right, in its sole discretion, to elect to continue
SpatiaLight Exclusivity throughout the remaining term of this Agreement by
notifying LGE in writing within fifteen (15) days following such termination.
 
(a)  In the event that SpatiaLight so elects to extend SpatiaLight Exclusivity,
LGE shall then have the first priority right to purchase from SpatiaLight: (i)
all of the quantities of LCoS Sets that LGE has committed to purchase from
SpatiaLight as of the date that LGE’s Right of Exclusivity was terminated, and
(ii) fifty percent (50%) of the quantities of LCoS Sets that LGE has forecast to
purchase from SpatiaLight as of such termination date.
 
(b)  In the event that SpatiaLight does not so elect to extend SpatiaLight
Exclusivity, then SpatiaLight Exclusivity shall terminate as of the date that
LGE’s Right of Exclusivity terminated and LGE shall not have any priority rights
with respect to purchasing LCoS Sets.
 
10.5.  The parties covenant and agree that SpatiaLight shall not contract to
sell LCoS Sets to Samsung Electronics Co., Ltd. and/or any or all of its
domestic or foreign subsidiaries or affiliates at any time during which LGE’s
Right of Exclusivity is in effect pursuant to this Agreement.
 
11.          ALTERNATIVE RIGHTS AND OBLIGATIONS IN THE SECOND DELIVERY YEAR
 
Solely in the event that the parties shall not have agreed in writing with
respect to the second delivery year purchase prices for LCoS Sets by September
20, 2005 pursuant to the terms and conditions of Section 6.4 hereof, then,
notwithstanding the provisions of Section 10 hereof, for the delivery months
January 2006 through December 2006, the parties covenant and agree that:
 
11.1.  The matter of the pricing of LCoS Sets to be sold and purchased under and
in accordance with this Section 11 and the other provisions of this Agreement
shall immediately be submitted to binding arbitration, in accordance with
Section 21 hereof; provided, however, that the parties shall have the right to
mutually agree in writing to terminate this Agreement with respect to all of the
rights and obligations of the parties hereunder scheduled to occur after
December 31, 2005. Such termination shall only be effective in the event that
LGE and SpatiaLight mutually agree to it in writing between the dates of June
20, 2005 and September 19, 2005.
 
-7-

[***] -- Confidential portion omitted and filed separately with SEC.

--------------------------------------------------------------------------------


 
11.2.  LGE’s Right of Exclusivity and SpatiaLight Exclusivity shall terminate on
December 31, 2005 (provided that such rights of exclusivity had not previously
terminated pursuant to the terms and conditions of Section 10 hereof).
 
11.3.  LGE shall be obligated to purchase from SpatiaLight a minimum of fifty
percent (50%) of the LCoS products, limited to a three (3) panel type, that LGE
may purchase from any LCoS supplier in each such delivery month and SpatiaLight
commits to sell such LCoS Sets to LGE in each such delivery month in accordance
with the terms and conditions of this Agreement and at such prices as shall be
determined by arbitration in accordance with Section 11.1 and Section 21 hereof.
LGE shall have the right to fill the remaining fifty percent (50%) of its demand
for LCoS products from any second sources that it so elects.
 
11.4.  SpatiaLight shall be obligated to grant LGE the first priority right,
with respect to SpatiaLight’s LCoS production output, to purchase from
SpatiaLight all of the quantities of LCoS Sets that LGE commits to purchase from
SpatiaLight in accordance with Section 6.4 hereof.
 
11.5.  The parties shall have the right, in their respective discretion, to
agree to sell and purchase to and from each other any additional LCoS Sets and
Fitted LGE Light Engines that the parties are not obligated to sell and purchase
to and from each other according to the terms and conditions of this Section 11
and Section 9 hereof.
 
12.          [Intentionally Omitted]
 
13.          DIGITAL ASICS
 
SpatiaLight covenants and agrees to provide LGE with the codes for the required
Digital ASICs and Digital FPGA and updates to such codes, as they become
available, throughout the term of this Agreement. It is expressly agreed that
SpatiaLight’s agreement to provide such codes to LGE constitutes a consideration
for the agreed upon purchase prices set forth in Section 6 hereof.
 
14.          LCOS SET COMPONENT COSTS
 
The parties covenant and agree to use their mutual best efforts throughout the
term of this Agreement, following the Qualification Period, to assist
SpatiaLight to obtain and procure LCoS Set components to be used by SpatiaLight
in connection with this Agreement at lower costs than SpatiaLight currently
incurs and to obtain other favorable procurement terms and conditions for
SpatiaLight. Such best efforts assistance shall include, without limitation,
leveraging of LGE’s purchasing power for SpatiaLight’s and LGE’s benefit. The
parties covenant and agree to form a joint task force with representatives from
both of the parties hereto for the purpose of furthering the objectives set
forth in this Section 14.
 
15.          PATENT INDEMNIFICATION
 
SpatiaLight shall defend and fully indemnify LGE from any suit, cause of action,
judgment, demand, liability, loss, damage, cost, expense (including reasonable
attorneys' fees and court costs) or other actual or alleged claim of any kind,
whether direct or indirect, that arises out of a claim by a third party against
LGE alleging that the LCoS Sets delivered to LGE under this Agreement infringes
any United States of America, European Union, China and/or Republic of Korea
patent of a third party. The indemnity applies whether or not legal proceedings
are instituted, irrespective of the means, manner or nature of any settlement,
compromise or determination. This indemnity obligation does not apply to any
claims based on the use of the LCoS Sets in violation of this Agreement, or in
combination with any software, hardware, network or system not recommended for
use by SpatiaLight with the LCoS Sets, or in connection with SpatiaLight’s
compliance with LGE’s instructions, designs or specifications.
 
-8-

[***] -- Confidential portion omitted and filed separately with SEC.

--------------------------------------------------------------------------------


 
16.          SHARING OF INFORMATION
 
The parties agree that they will continue to work jointly throughout the term of
this Agreement to achieve its business objectives. The parties agree to remain
in regular contact with the other and to meet and share information as
appropriate. Such sharing of information shall include, without limitation,
information that SpatiaLight has concerning the digital ASIC which LGE intends
to incorporate into its LCoS high definition television sets.
 
17.          WARRANTIES
 
17.1.  SpatiaLight shall warrant that LCoS Sets will be: (i) in accordance with
the Final Specifications; (ii) free from any material defect or failure of a
material kind or nature in design, materials and workmanship; and (iii)
merchantable, fit and sufficient for the purpose intended.
 
17.2.  The warranties made by SpatiaLight with respect to the LCoS Sets set
forth in this Section 17 shall commence on the date of the consumer sale by LGE
of the LCoS Televisions containing such LCoS Sets and shall remain in effect for
the shorter of (i) the same period of time that LGE warrants such LCoS
Televisions to the consumer; or (ii) a period of two years following the
consumer sale by LGE of LCoS Televisions containing such LCoS Sets.
 
17.3.  In case that any of the LCoS Sets delivered under this Agreement are not
in material compliance with the above warranties, SpatiaLight shall either, at
LGE's option, (i) repair or replace such LCoS Set; or (ii) refund to LGE the
amount paid for such LCoS Set by LGE.
 
17.4.  Except as set forth in this Section 17, SpatiaLight makes no other
warranties to LGE, express or implied.
 
18.          FORCE MAJEURE
 
18.1.  Neither Party shall be liable to the other for any delay or
non-performance of its obligations hereunder in the event and to the extent that
such delay or non-performance is due to an event of Force Majeure ("Force
Majeure Events").
 
18.2.  Force Majeure Events are events beyond the control of the party which
occur after the date of signing of this Agreement and which were not reasonably
foreseeable at the time of signing of this Agreement and whose effects are not
capable of being overcome without unreasonable expense and/or loss of time to
the party concerned. Force Majeure Events shall include (without being limited
to) war, civil unrest, acts of government, natural disasters, exceptional
weather conditions, breakdown or general unavailability of transport facilities,
accidents, fire, explosions, terrorist acts, political risks and general
shortages of energy.
 
-9-

[***] -- Confidential portion omitted and filed separately with SEC.

--------------------------------------------------------------------------------


 
19.          CONFIDENTIALITY
 
Either party (“Recipient”) acknowledges that it has had and may continue to have
access to certain Confidential Information of the other party (“Discloser”). For
purposes of this Agreement, "Confidential Information" shall include, but not be
limited to, information concerning Discloser 's business, plans, designs,
customers, potential customers, sales, marketing, the terms of this Agreement
including, but not limited to pricing, quantities and dates, and other related
information. Recipient shall not use or appropriate in any way, for its own
account or the account of any third party, nor disclose to any third party, any
of the Confidential Information and shall take all necessary precautions to
protect the confidentiality of such Confidential Information. Recipient hereby
acknowledges that misappropriation or disclosure to any third party of any
Confidential Information would cause irreparable harm to Discloser.
Notwithstanding the provisions of this Section 18, the parties shall, if
required by applicable securities laws and Nasdaq rules and regulations,
publicly disclose such information as shall be in compliance with such laws and
regulations.
 
20.          GOVERNING LAW
 
This Agreement shall be governed by the laws of the State of New York in the
United States, as if the Agreement were wholly executed and performed in the
State of New York, without giving effect to the conflicts of law statutes and
conflicts of law doctrines of New York (except for Section 5-1401 of the New
York General Obligations Law, which shall be applicable and binding on the
parties) or of any other jurisdiction.
 
21.          ARBITRATION OF ALL CLAIMS AND DISPUTES AS SOLE REMEDY
 
The sole remedy for disposing of any claim, dispute or controversy arising out
of or in connection with this Agreement, if not resolved by the parties within
thirty (30) days of written notice of such claim or dispute, including any
question regarding the existence, validity or termination of this Agreement,
shall be referred to and finally resolved by arbitration under the applicable
rules of the International Chamber of Commerce, which rules are deemed to be
incorporated by reference into this clause. There shall be a total of three
arbitrators and the place where the arbitration shall take place shall be New
York City, in the United States. The language to be used in the arbitral
proceedings shall be the English language.
 
22.          CURRENCY
 
Purchase price and all monies paid to SpatiaLight shall be paid in United States
Dollars without regard to any currency fluctuation.
 
23.          PRESS RELEASE
 
23.1.  The parties agree that SpatiaLight shall, on July 1, 2004, or within
thirty (30) days thereafter, issue a press release with respect to this
Agreement, which press release SpatiaLight has undertaken to draft and LGE has
reviewed and LGE hereby consents to the contents thereto. LGE agrees to
participate in such press release, without limitation, by making members of
LGE’s senior management available to make statements with respect to this
Agreement that may be used as quotations in such press release. During the term
of this Agreement, the parties shall, if required by applicable securities laws
and Nasdaq rules and regulations, file such reports at such dates and containing
such information as shall be in compliance with such laws and regulations.
 
-10-

[***] -- Confidential portion omitted and filed separately with SEC.

--------------------------------------------------------------------------------


 
23.2.  The parties covenant and agree that the parties shall issue a joint press
release and shall hold a joint press conference with respect to this Agreement
by not later than the scheduled date of commencement of the Consumer Electronics
Show in Las Vegas, Nevada in January 2005, and SpatiaLight shall undertake to
draft such press release and shall submit such draft to LGE for review and
approval before its public release.
 
24.           INTEGRATION OF ACTIONS
 
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes any and all prior oral or written
agreements and negotiations between them. Notwithstanding the foregoing, the
Non-Disclosure Agreement by and between SpatiaLight and LGE shall remain in full
force and effect and the parties shall be fully bound thereby for the term set
forth therein.
 
25.          AMENDMENTS AND MODIFICATIONS
 
No amendment or modification of this Agreement shall be valid unless set forth
in writing and signed by both of the parties hereto.
 
26.          NOTICES
 
All notices required or permitted under this Agreement shall be in writing and
personally delivered or mailed, by certified mail, return receipt requested, and
addressed as follows:
 

(a)       If to LGE: 
Young Woon Kim
Digital Display Research Lab, LG Electronics Inc.
16 Woomyeon-dong Seocho-gu, Seoul 137-724, Republic of Korea
Tel: 82-2-526-4612  Fax: 82-2-572-3086

     

  (b)  If to SpatiaLight:
Robert A. Olins
5 Hamilton Landing, Suite 100
Novato, CA 94949, U.S.A. 
Tel: (415) 883-1693   Fax: (415) 883-1125

                                                   
27.          NON-ASSIGNABILITY; BINDING EFFECT
 
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Neither
this Agreement, nor any of the rights or obligations of the parties hereto shall
be assignable by either party hereto without the prior written consent of the
other party.
 
28.          SEVERABILITY
 
In case any provision of this Agreement shall be invalid, illegal or
unenforceable, it shall, to the extent practicable, be modified in such manner
as to be valid, legal and enforceable, subject to the condition that, as so
modified, there shall be no material alteration in or to this Agreement with
respect to the business terms or objectives of the parties hereto.
 

--------------------------------------------------------------------------------

 
[Remainder of page intentionally left blank]
 
-11-

[***] -- Confidential portion omitted and filed separately with SEC.

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned, intending to be bound hereby, have caused
this LCoS Supply Agreement to be duly executed by their officers thereunto duly
authorized, on the date first above written.



        LG ELECTRONICS INC.  
   
   
    By:   /s/ Eunho Yoo 
 

--------------------------------------------------------------------------------

 Name: Eunho Yoo
Title: Director Digital Display Research Laboratory
   

       
   
   
    By:   /s/ Robert A. Olins
 

--------------------------------------------------------------------------------

Name: Robert A. Olins
Title: Chief Executive Officer
   

                                                                                                   
 
-12-

[***] -- Confidential portion omitted and filed separately with SEC.

--------------------------------------------------------------------------------


 
[ex10-3x1x1.jpg] [ex10-3x2x1.jpg] [ex10-3x3x1.jpg] [ex10-3x4x1.jpg]
[ex10-3x5x1.jpg]